FORM 8-A Securities and Exchange Commission Washington, D.C. 20549 For registration of certain classes of securities pursuant to section 12(b) or (g) of the Securities Exchange Act of 1934 Cyber Informatix, Inc. (Exact name of registrant as specified in its charter) Nevada 7372 22-3968194 23246D107 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Number) (I.R.S. Employer Identification Number) (CUSIP Number) 1645 Cyrene Drive, Carson, California, 90746, Telephone: (306) 529-2652 (Address and telephone number of registrant's principal executive offices) Spiegal & Ultrera Law Firm 1785
